Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5, 7-23 are allowed.  
The closest prior art of Morin and Oku fails to disclose the newly amended invention as claimed.  Specifically, the newly added limitations include recognizing a first coordinates of a first touch of the counterpart on the user image of the video call screen of the second electronic device, and generating a first synthetic image in which a first texture of a first effect corresponding to a result of recognizing a first position that matches the received first coordinates on the user image is synthesized , and the reverse of this happening.  This means that the two players are touching the other player’s image, which is causing a synthetic effect on the other player’s image.  This is shown for example in figures 11a-11d wherein players “box” each other by touching the screen, with a synthetic image overlaying the first user’s video image at the location which the second user touched the screen (and vise versa).  While Morin discloses video images of users in multiplayer games being affected by synthetic modification (see for example figure 7b-e), these affects are not occurring in response to another user’s input.  Oku discloses the user interacting with the synthetic image, which affects the synthetic image such as figure 7-9 paragraphs 144-147, a player moving closer to the screen in order to cause a bird to look out, however Oku is entirely directed towards a single player game, and thus does not teach a counterpart image, much less touching a counterpart image, much less causing synthesizing of the counterpart image at the location of the touch.  Thus, these newly added limitations in combination with the remainder of the limitations overcome the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715